               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ABINGDON DIVISION

JOHN H. GLOVIER,                             )
                                             )
                Plaintiff,                   )       Case No. 1:17CV00038
                                             )
v.                                           )            JUDGMENT
                                             )
NANCY A. BERRYHILL,                          )       By: James P. Jones
ACTING COMMISSIONER                          )       United States District Judge
OF SOCIAL SECURITY,                          )
                                             )
                Defendant.                   )



      Summary judgment having been granted, it is ADJUDGED AND

ORDERED that the final decision of the Acting Commissioner denying benefits is

AFFIRMED. The clerk is directed to close the case.

                                          ENTER: March 28, 2019

                                          /s/ James P. Jones
                                          United States District Judge
